Citation Nr: 1211586	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from January 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and for tinnitus.  In June 2011, the Veteran testified via videoconference hearing before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is attributable to service.

2.  The Veteran's tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are granted herein, there would be no useful purpose in discussing whether VA has satisfied the duties to notify and to assist the Veteran in his claims.

II.  Factual Background and Analysis

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are due to excessive noise exposure in service.  He contends that in service he worked as an electronics technician and IC electrician in a transmitter facility that had 60 transmitters as well as air conditioning units and air handling units.  He contends that in this facility he was exposed to high levels of noise for eight hours a day, and that he has had severe hearing loss and ringing in his ears since he stopped working at this transmitter facility in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Regarding existence of current disability, review of the audiometric testing conducted at the time of a December 2009 VA examination reveals that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

With regard to noise exposure, VA has conceded that the Veteran was exposed to excessive noise in service.  The Veteran reported he was exposed to the noise of transmitters during service, in his job as an electronics technician in a transmitter facility.  He is certainly capable of providing his history of exposure to excessive noise in service, and the Board, noting his service, accepts his account.

For service connection to be warranted, the remaining element to be satisfied is evidence that links the current disabilities to the conceded excessive noise exposure.  The claims file contains two letters from private clinicians working in the audiology field.  In these February 2009 and July 2010 letters, the private clinicians indicated knowledge of the Veteran's relevant noise exposure history and details of the Veteran's service.  Both private clinicians provided medical opinions linking the currently experienced hearing loss and tinnitus disabilities to the Veteran's service.  The only medical opinion evidence weighing against service connection is contained in a December 2009 VA examination report.  In this examination report, the examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not related to his military noise exposure.  The examiner cited to medical texts for his opinion, as well as notations on the Veteran's type of hearing loss.  As all three opinions detailed provided supporting rationale for their opinions, the Board finds minimal to no bases for favoring one opinion over the other.

When all of the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After reviewing the entire record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has bilateral hearing loss and tinnitus that are attributable to service.  As noted above, there are medical opinions for and against the Veteran's claims.  Under such circumstances, the Veteran is given the benefit of the doubt, and the Board finds that he was exposed to noise in service and that as a result he developed bilateral hearing loss and tinnitus.  Thus, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


